IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALl YAHYA MAHDI,
Alias, Ali Yahya Mahdi Al Raimi

Petitioner,

Civil Action No. O4-cv-l 194 (TFH)
(ISN l67)

v.
BARACK H. OBAMA, et al.,

Respondents.

\y\/\_/\/\/\z\J\/\/\/\./§/

ORDER

Upon consideration of the Parties` Report in Response to the Court`s Minute Order Dated
October 5, 2010, it is hereby ORDERED that Petitioner shall file any motion seeking discovery under

Section I.E.Z of the Court`s Amended Case Management Order by no later than November 12, 2010.

Dated; ,yf/Zff)ia 9%, 

THOl\/IAS F. HOGAN
United States District e